
	

115 HR 1552 RH: Fair and Open Competition Act
U.S. House of Representatives
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 829
		115th CONGRESS2d Session
		H. R. 1552
		[Report No. 115–1068]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2017
			Mr. Ross introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		December 10, 2018Additional sponsors: Mr. Massie, Mr. Walker, Mr. Jody B. Hice of Georgia, Mr. Abraham, Mr. Harper, Mr. Franks of Arizona, Mr. Brooks of Alabama, Mr. Grothman, Mr. Calvert, Mr. Farenthold, Mr. Chabot, Mr. Carter of Texas, Mr. Rohrabacher, Mr. Arrington, Mr. Hollingsworth, Mr. Allen, Mr. Gosar, Mr. Kelly of Mississippi, Mrs. Mimi Walters of California, Mr. Issa, Mr. Messer, Mr. Cole, Mr. Francis Rooney of Florida, Mrs. Wagner, Mr. Hunter, Mr. Long, Mr. Smith of Missouri, Mr. Luetkemeyer, Mr. Moolenaar, Mr. Smucker, Mrs. Hartzler, Mr. Rouzer, Mr. Hudson, Mr. Royce of California, Mr. Wilson of South Carolina, Mr. Perry, Mr. Yoder, Mr. Knight, Mr. Mitchell, Mr. Jordan, Mr. McClintock, Mr. Hensarling, Mr. Barr, Mr. Byrne, Mr. Aderholt, Mrs. Comstock, Mr. Bishop of Michigan, Mr. Marshall, Mr. Culberson, Mr. Lamborn, Mr. Flores, Mr. Poe of Texas, Mr. Rutherford, Mr. Weber of Texas, Mr. Bucshon, Mr. Labrador, Mr. Rokita, Mr. Thompson of Pennsylvania, Mr. Ratcliffe, Mrs. Love, Mr. Olson, Mr. Smith of Texas, Mr. Amash, Mr. Estes of Kansas, Mr. Westerman, Mrs. Blackburn, Mr. Marchant, Mr. Hill, Mr. Sessions, Mr. Gaetz, Mr. DesJarlais, Mr. Goodlatte, Mr. Wenstrup, Mr. Budd, Mr. Holding, Mr. Biggs, Mr. Faso, Mr. Womack, Mr. Harris, Mr. Walberg, Mr. Mullin, Mr. LaMalfa, Mr. Roe of Tennessee, Mr. Sanford, Mr. Brat, Mr. Babin, Mrs. Roby, Mr. Johnson of Louisiana, Mr. Collins of New York, Mrs. McMorris Rodgers, Ms. McSally, Mr. Huizenga, Mr. Crawford, Mrs. Lesko, Mr. Latta, Mr. Davidson, Mr. Wittman, Mr. Norman, Mr. Meadows, Mr. King of Iowa, and Mr. Carter of Georgia
			December 10, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To preserve open competition and Federal Government neutrality towards the labor relations of
			 Federal Government contractors on Federal and federally funded
			 construction projects, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Fair and Open Competition Act or FOCA Act. 2.PurposesIt is the purpose of this Act to—
 (1)promote and ensure open competition on Federal and federally funded or assisted construction projects;
 (2)maintain Federal Government neutrality towards the labor relations of Federal Government contractors on Federal and federally funded or assisted construction projects;
 (3)reduce construction costs to the Federal Government and to the taxpayers; (4)expand job opportunities, especially for small and disadvantaged businesses; and
 (5)prevent discrimination against Federal Government contractors or their employees based upon labor affiliation or the lack thereof, thereby promoting the economical, nondiscriminatory, and efficient administration and completion of Federal and federally funded or assisted construction projects.
			3.Preservation of open competition and Federal Government neutrality
			(a)Prohibition
 (1)General ruleThe head of each executive agency that awards any construction contract after the date of the enactment of this Act, or that obligates funds pursuant to such a contract, shall ensure that the agency, and any construction manager acting on behalf of the Federal Government with respect to such contract, in its bid specifications, project agreements, or other controlling documents does not—
 (A)require or prohibit a bidder, offeror, contractor, or subcontractor from entering into, or adhering to, agreements with 1 or more labor organizations, with respect to that construction project or another related construction project; or
 (B)otherwise discriminate against or give preference to a bidder, offeror, contractor, or subcontractor because such bidder, offeror, contractor, or subcontractor—
 (i)becomes a signatory, or otherwise adheres to, an agreement with 1 or more labor organizations with respect to that construction project or another related construction project; or
 (ii)refuses to become a signatory, or otherwise adhere to, an agreement with 1 or more labor organizations with respect to that construction project or another related construction project.
 (2)Application of prohibitionThis subsection shall apply with respect to— (A)contracts entered into on or after the date of the enactment of this Act; and
 (B)subcontracts awarded under such contracts. (3)Rule of constructionNothing in paragraph (1) may be construed to prohibit a contractor or subcontractor from voluntarily entering into an agreement described in such paragraph.
 (4)Federal Acquisition RegulationWith respect to Federal contracts to which this subsection applies, not later than 60 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to implement the provisions of this subsection.
 (b)Recipients of grants and other assistanceThe head of each executive agency that awards grants, provides financial assistance, or enters into cooperative agreements for construction projects after the date of the enactment of this Act shall ensure that—
 (1)the bid specifications, project agreements, or other controlling documents for such construction projects of a recipient of a grant or financial assistance, or by the parties to a cooperative agreement, do not contain any of the requirements or prohibitions described in subparagraph (A) or (B) of subsection (a)(1); or
 (2)the bid specifications, project agreements, or other controlling documents for such construction projects of a construction manager acting on behalf of a recipient or party described in paragraph (1) do not contain any of the requirements or prohibitions described in subparagraph (A) or (B) of subsection (a)(1).
 (c)Failure To complyIf an executive agency, a recipient of a grant or financial assistance from an executive agency, a party to a cooperative agreement with an executive agency, or a construction manager acting on behalf of such an agency, recipient, or party, fails to comply with subsection (a) or (b), the head of the executive agency awarding the contract, grant, or assistance, or entering into the agreement involved, shall take such action, consistent with law, as the head of such agency determines to be appropriate.
			(d)Exemptions
 (1)In generalThe head of an executive agency may exempt a particular project, contract, subcontract, grant, or cooperative agreement from the requirements of 1 or more of the provisions of subsections (a) and (b) if the head of such agency determines that special circumstances exist that require an exemption in order to avert an imminent threat to public health or safety or to serve the national security.
 (2)Special circumstancesFor purposes of paragraph (1), a finding of special circumstances may not be based on the possibility or existence of a labor dispute concerning contractors or subcontractors that are nonsignatories to, or that otherwise do not adhere to, agreements with 1 or more labor organizations, or labor disputes concerning employees on the project who are not members of, or affiliated with, a labor organization.
 (3)Additional exemption for certain projectsThe head of an executive agency, upon application of an awarding authority, a recipient of grants or financial assistance, a party to a cooperative agreement, or a construction manager acting on behalf of any of such entities, may exempt a particular project from the requirements of any or all of the provisions of subsection (a) or (b), if the head of such agency finds—
 (A)that the awarding authority, recipient of grants or financial assistance, party to a cooperative agreement, or construction manager acting on behalf of any of such entities had issued or was a party to, as of the date of the enactment of this Act, bid specifications, project agreements, agreements with 1 or more labor organizations, or other controlling documents with respect to that particular project, which contained any of the requirements or prohibitions set forth in subsection (a)(1); and
 (B)that 1 or more construction contracts subject to such requirements or prohibitions had been awarded as of the date of the enactment of this Act.
 (e)DefinitionsIn this section: (1)Construction contractThe term construction contract means any contract for the construction, rehabilitation, alteration, conversion, extension, or repair of buildings, highways, or other improvements to real property.
 (2)Executive agencyThe term executive agency has the meaning given the term Executive agency in section 105 of title 5, United States Code, except that such term does not include the Government Accountability Office.
 (3)Labor organizationThe term labor organization has the meaning given such term in section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e).   December 10, 2018 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 